 NIn the Matter Of CATALIN CORPORATION OF AMERICAandCHEMICAL &OIL WORKERS UNION,LOCAL 22026, A. F. OFL.Case No. R=2029.Decided September16, 1940Investigation and Certification of Representatives:stipulation for certificationupon consent electionMr. Shad Polier,for the Board.McLanalan, Merritt, IngrahamdiChristy,of New York City, forthe Company.Mr. John Volosin,of Kearny, New Jersey, for the Chemical Union.Union.Mr. John C. Stockel,of Perth Amboy, New Jersey, for the WorkersUnion.Mr. D. M. Byrd, Ji'..of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn May 1, 1940, Chemical & Oil Workers Union, Local 22026,affiliated with the American Federation of Labor, herein called theChemical Union, filed with the Regional Director for the SecondRegion (New York City), a petition alleging that a question affecting-,commerce had arisen concerning the representation of employees ofCatalin Corporation of America, herein called the Company, en-gaged in the manufacture and sale of Catalin materials at Fords,New Jersey, and requesting an investigation and certification ofrepresentatives, pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On June 5, 1940,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and provide for an appropriate hearing upondue notice.On July 19, 1940, the Company, the Chemical Union.27 N. L R B., No 60292 CATALIN CORPORATIONOF'AMERICA293AmericanWorkers Union, Inc., herein called the Workers Union,and the Regional Director, entered into a "STIPULATIONFOR CERTIFI-CATION UPON CONSENT ELECTION."Pursuantto the stipulation, an election by secret ballotwas con-ducted on July 29,"1940, under the direction and supervision of theRegionalDirector, among all hourly paid production employees ofthe Company at its plant in Fords, New Jersey, including machinists,but excluding clerical and office employees, foremen, superintendents,and other supervisors, and all other salaried employees, who werelisted on the Company's pay roll for the week ending July 13, 1940,to determine whether said employees desired to be represented forthe purposes of collective bargaining by the Chemical Union, or bytheWorkers Union, or by neither.On August 1, 1940, the Regional Director issued and duly servedupon the parties an Election Report on the ballot. In the ElectionReport the Regional Director reported as follows concerning theballoting and its results :Total number eligibleto vote__________________-------------------------------- 206Total number of ballots cast________________________________ 177Total numberof valid ballots______________________________ 175Total numberof votesin favorof Chemical & Oil WorkersUnion, Local 22026, A. F. of L___________________________ 91Total numberof votesin favor ofAmerican Workers Union,Inc ------------------------------------------------------80Total number of votes in favor of neither organization----_--4Totalnumber of blank votes--------------------------------1Total number of void ballots---------------------------------0Total number of challengedvotes___________________________1In view of the fact that counting of the challenged ballot wasnot essentialto determine the results of the election, the RegionalDirector did not reportormake anyrecommendation as to, itsdisposition.On August 6,.1940; the Company, and on August 8, the WorkersUnion filed, "EXCEPTIONS TO ELECTION REPORT," requesting theRegional Director to set aside the election and ordera new electionon the grounds that the closing of the polls at 4 p. in. on July 29,1940, pursuant to the election notices previously posted, did not givean opportunity to all employees to vote, particularly those workingin the Machine Shop and Shipping Department..OnAugust 28, 1940, the Regional Director issuedaReport onObjections, which was duly served on all parties, reporting her in-vestigation of the matters set forth in the exceptions filed by theCompany and the Workers Union and pursuant to the powers vestedin the Regional Director-under the "STIPULATION FOR CERTIFICATIONUPON CONSENT ELECTION"dismissed said protest upon finding that 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDno objections raised - substantial and material issue with, regard to,the conduct of the election. In the Report on Objections, theRegional Director stated that an investigation showed that noticeswere posted by the Company in the machine shop and the shippingdepartment in which the employees were informed that they mightleave the factory at 3: 30 p. m. for the purpose of voting in the elec-tion of the two competing unions, provided they wished to do so.The Regional Director reported further than the investigation dis-closed that men from all departments, including the machine shop.and shipping department did vote, that every eligible employee hadan opportunity, if he wished to exercise it, to cast a ballot; and that,,furthermore, no substantiation of the protest was submitted.-Upon the basis of the stipulation, the Election Report, the Excep-tions to Election, Report on Objections, and the entire record inthe case, the Board makes the following:FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Catalin Corporation of America, Fords,New Jersey, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All hourly paid production employees employed by the Com-pany at its plant in Fords, New Jersey, including machinists, butexcluding clerical and office employees, formen, superintendents, as-sistant superintendents, and other supervisors, and all other salariedemployees, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) o$, the NationalLabor Relations Act.-3.Chemical & Oil Workers Union 22026,- affiliated with the Amer-ican Federation of Labor, has been designated and selected by themajority of the employees in the above unit as their representativefor the purposes of collective bargaining and is the exclusive repre-sentative of all employees in said unit within the meaning of Section9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board, by Section 9 (c) of the National Labor Re-lations,Act,IT IS HEREBY CERTIFIED that Chemical & Oil Workers Union, Local22026, affiliated with the American Federation of Labor, has beendesignated and selected by a majority of all hourly paid productionemployees of the Catalin Corporation of America, employed at its CATALIN CORPOR AT'ION OF AMERICA295plant in Fords, New Jersey, including machinists, but excluding'clerical and office employees, foremen, superintendents, assistant super-intendents, and other supervisors, and all other- salaried employeesas their representative for the purposes of collective bargaining, andthat pursuant to the provisison of Section 9 (a) of the Act, Chemical& Oil Workers Union, Local -22026, affiliated with the American Fed-eration of Labor, is the exclusive representative of all such employeesfor the purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.